         Case 1:20-cv-08423-PGG Document 78
                                         76 Filed 04/06/21
                                                  04/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 U.S. SECURITIES AND EXCHANGE
 COMMISSION,
                  Plaintiff,                              Civil Action No. 1:20-CV-8423-PGG
        -against-

 SAEXPLORATION HOLDINGS, INC.,
 JEFFREY H. HASTINGS,
 BRENT N. WHITELEY,
 BRIAN A. BEATTY, AND
 MICHAEL J. SCOTT,

                       Defendants, and

 THOMAS W. O’NEILL and
 LORI E. HASTINGS,

                       Relief Defendants.


                                STIPULATION AND ORDER

       WHEREAS, Plaintiff Securities and Exchange Commission filed a complaint in the above-

captioned matter on October 8, 2020 (the “Complaint”);

       WHEREAS, Defendant Jeffrey H. Hastings’ (“Defendant”) time to answer, move, or

otherwise respond to the Complaint is currently due on April 5, 2021;

       WHEREAS, the Department of Justice (“DOJ”) in the criminal matter (1:20-cr-534-GHW)

moved to intervene in this case and to seek a stay of discovery and the filing of answers as to all

defendants and relief defendants (the “Motion to Intervene”), on April 1, 2021;

       WHEREAS, the Securities and Exchange Commission takes no position on the Motion to

Intervene by the DOJ; and

       WHEREAS, Defendant Hastings does not intend this stipulation to constitute an

appearance and hereby reserves all of his rights and applicable defenses;
         Case 1:20-cv-08423-PGG Document 78
                                         76 Filed 04/06/21
                                                  04/05/21 Page 2 of 2




       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the undersigned counsel, that the time for Defendant Jeffrey H. Hastings to answer, move, or

otherwise respond to the Complaint, is hereby extended to and includes April 8, 2021.

Dated: April 5, 2021

 Respectfully submitted,

 Vinson & Elkins LLP                               U.S. Securities & Exchange Commission

 /s/ Jeffrey S. Johnston                           /s/ S. Yael Berger
 Jeffrey S. Johnston                               Nicholas C. Margida
 1001 Fannin St.                                   S. Yael Berger
 Suite 2500                                        Peter H. Fielding
 Houston, TX 77002                                 U.S. SEC, 100 F. Street, N.E.
 713-758-2198                                      Washington, DC 20549-5041
 jjohnston@velaw.com                               (202) 551-5779
                                                   bergers@sec.gov
 Counsel for Defendant Jeffrey H. Hastings
                                                   Counsel for Plaintiff SEC


IT IS SO ORDERED.
                                                       United States District/Magistrate Judge
       April 6, 2021
Dated: ___________________




                                               2
